Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2, 4 – 11, 13 – 16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. (US 2020/0120359) (hereinafter Hanhart) in view of Hanhart et al. (US 20200260120) (hereinafter Hanhart 2).

Regarding claims 1, 11, and 16, Hanhart teaches a video processing method and apparatus comprising: 
a decoding circuit, arranged to receive a bitstream and decode a part of the bitstream, wherein the part of the bitstreams comprises encoded information of a video frame, the decoding circuit arranged to generate a reconstructed frame (e.g. Fig. 8 and par. 75: depicting and describing that the system includes a decoding circuit arranged to receive an encoded bitstream containing encoded video frames, the system further arranged to generate a reconstructed frame) or an encoding circuit, arranged to receive a video frame and encode the video frame to generate a part of a bitstream; wherein when encoding the video frame, the encoding circuit is arranged to generate a reconstructed frame (e.g. Fig. 7 and pars. 73 – 74: depicting and describing an encoding circuit arranged to receive a video data and encode the video data to generate a bitstream, wherein when encoding the video frame, the encoding circuit is further arranged to generate a reconstructed frame); and 
the decoding/encoding circuit applying in-loop filtering, by at least one in-loop filter, to the reconstructed frame, comprising: 
performing a sample adaptive offset (SAO) filtering operation, comprising:
checking if a filter mode of the SAO filtering operation of the current pixel is an edge offset (EO) mode (e.g. pars. 153 – 155: describing that the SAO filtering operates on an edge type, reasonably suggesting that the SAO filtering operation of the current pixel is an edge offset mode);
checking if a flag of loop filters is disabled across virtual boundaries is true (e.g. pars. 153 – 155: describing the system signaling in a flag that the loop filters are disabled across discontinuous projection faces of a spherical image, wherein across discontinuous projection faces resulting from packing of a projection-based frame is the equivalent of a virtual boundary); and
in response to the filter mode of the SAO filtering operation of the current pixel being in the EO mode and the flag of loop filters disabled across the virtual boundaries being true keeping a value of a current pixel unchanged by blocking the SAO filtering operation of the current pixel included in the reconstructed frame from being applied across the virtual boundary defined in the reconstructed frame (e.g. Fig. 8, element 266, and pars. 75, and 153 – 155: depicting and describing that in-loop filtering is applied to the reconstructed frame, the in-loop filtering including a sample adaptive offset filtering operation, the SAO operation being disabled when a current pixel is at an edge of discontinuous projection faces of a spherical image resulting from packing of a projection-based frame, wherein an edge of discontinuous projection faces of a spherical image resulting from packing of a projection-based frame is the equivalent of a virtual boundary, wherein disabling SAO filtering of a current pixel is the equivalent of keeping a value of the current pixel unchanged across the virtual boundary).
Hanhart does not explicitly teach:
wherein performing SAO filtering further includes checking if a position of the current pixel and a position of a virtual boundary meet a predetermined criterion, the blocking of the SAO filtering operation further performed in response to the position of the current pixel and the position of the virtual boundary meeting the predetermined criterion.
Hanhart 2, however, teaches a video processing apparatus and method:
wherein performing SAO filtering further includes checking if a position of the current pixel and a position of a virtual boundary meet a predetermined criterion, the blocking of the SAO filtering operation further performed in response to the position of the current pixel and the position of the virtual boundary meeting the predetermined criterion (e.g. pars. 132 - 142 and claims 16 – 19: describing that the system determines whether a position of a current sample is adjacent in a direction to the position of a virtual boundary, the system blocking SAO filtering of the current sample across the virtual boundary when it is determined that the position of the current sample is adjacent to the virtual boundary in a direction, wherein determining whether a position of a current sample is adjacent in a direction to the position of a virtual boundary is the equivalent of checking if a position of the current pixel and the position of a virtual boundary meet a predetermined criterion).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Hanhart 2 in order to block the performance of SAO filtering when the position of a current pixel and the position of the virtual boundary meet a predetermined criterion. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency by discounting reconstructed samples and/or coding information from spatial neighbors across face discontinuities (Hanhart 2, e.g. par. 3: describing the desire to discount  reconstructed samples and/or coding information from spatial neighbors across face discontinuities).

Turning to claim 2, Hanhart and Hanhart 2 all of the limitations of claim 1, as discussed above. Hanhart further teaches:
wherein the reconstructed frame is a projection-based frame that comprises a plurality of projection faces packed in a projection layout of a 360-degree Virtual Reality (360 VR) projection from which a 360-degree image content of a sphere is mapped onto the projection faces, and the virtual boundary is aligned with an image content discontinuity boundary resulting from packing of the projection faces in the projection-based frame (e.g. Fig. 3 and pars. 54 and 70: depicting and describing that the reconstructed frame is a projection-based frame that comprises a plurality of projection faces packed in a projection layout of a Virtual Reality 360-degree image of a spherical image mapped onto projection faces, the virtual boundary aligned with image discontinuity resulting from packing of the projection faces in the projection-based frame [see also pars. 154: describing that discontinuities result from packing of the projection faces of the spherical image]).

Regarding claims 10, 15, and 20, Hanhart and Hanhart 2 teach all of the limitations of claims 1, 11, and 16, as discussed above. Hanhart further teaches:
wherein blocking the SAO Page 26 of 30filtering operation of the current pixel included in the reconstructed frame from being applied across the virtual boundary defined in the reconstructed frame comprises: directly skipping the SAO filtering operation of the current pixel, such that no arithmetic operation is performed to add an offset value to the value of the current pixel (e.g. pars. 153 – 155: describing that the system operates SAO filtering of the current pixel is disabled).

Claims 4 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. (US 2020/0120359) (hereinafter Hanhart) in view of Hanhart et al. (US 20200260120) (hereinafter Hanhart 2) as applied to claim 1 above, and further in view of Sze et al. (US 2013/0051454) (hereinafter Sze).

Regarding claim 4, Hanhart and Hanhart 2 teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a left side of the vertical virtual boundary; and one of the neighboring pixels is located on a right side of the vertical virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a left side of the vertical virtual boundary; and one of the neighboring pixels is located on a right side of the vertical virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is vertical, the selected direction pattern of the current pixel and neighboring pixel under EO mode is non-vertical, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a vertical virtual boundary, the directional pattern selected to be a non-vertical pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).

Turning to claim 5, Hanhart and Hanhart 2 teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a right side of the vertical virtual boundary; and one of the neighboring pixels is located on a left side of the vertical virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a vertical virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a vertical pattern; the current pixel is located on a right side of the vertical virtual boundary; and one of the neighboring pixels is located on a left side of the vertical virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is vertical, the selected direction pattern of the current pixel and neighboring pixel under EO mode is non-vertical, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a vertical virtual boundary, the directional pattern selected to be a non-vertical pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).

Regarding claim 6, Hanhart and Hanhart 2 teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal pattern; the current pixel is located above the horizontal virtual boundary; and one of the neighboring pixels is located below the horizontal virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal pattern; the current pixel is located above the horizontal virtual boundary; and one of the neighboring pixels is located below the horizontal virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is horizontal, the selected direction pattern of the current pixel and neighboring pixel under EO mode is a non-horizontal pattern, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a horizontal virtual boundary, the directional pattern selected to be a non-horizontal pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).

Turning to claim 7, Hanhart and Hanhart 2 teach all of the limitations of claim 1, as discussed above. Hanhart does not explicitly teach:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal vertical pattern; the current pixel is located below the horizontal virtual boundary; and one of the neighboring pixels is located above the horizontal virtual boundary.
Sze, however, teaches a video processing method:
wherein the virtual boundary is a horizontal virtual boundary; a selected directional pattern of the current pixel and neighboring pixels under the EO mode is not a horizontal vertical pattern; the current pixel is located below the horizontal virtual boundary; and one of the neighboring pixels is located above the horizontal virtual boundary (e.g. Fig. 2A and pars. 27 – 31: depicting and describing that the boundary is horizontal, the selected direction pattern of the current pixel and neighboring pixel under EO mode is a non-horizontal pattern, the current pixel located on either side of the boundary, wherein the boundary is a virtual boundary [see discussion above]).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Sze in order for the virtual boundary to be a horizontal virtual boundary, the directional pattern selected to be a non-horizontal pattern, and neighboring pixels to be located an opposite side of the boundary as the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the offset value for the current pixel to be determined based on a classification of the pixel (Sze, e.g. par. 27: describing that the offset value of the SAO filter is determined based on the characteristics of the pixel to be filtered).

Claims 8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. (US 2020/0120359) (hereinafter Hanhart) in view of Hanhart et al. (US 2020060120) (hereinafter Hanhart 2) as applied to claims 1, 11, and 16, respectively, above, and further in view of Hsu et al. (US 2013/0094568) (hereinafter Hsu).

Regarding claims 8, 13, and 18, Hanhart and Hanhart 2 teach all of the limitations of claims 1, 11, and 16, respectively, as discussed above. Hanhart does not explicitly teach:
wherein blocking the SAO filtering operation of the current pixel included in the reconstructed frame from being applied across the virtual boundary defined in the reconstructed frame comprises: adding a zero offset to the value of the current pixel.
Hsu, however, teaches a video processing method and apparatus:
wherein blocking the SAO filtering operation of the current pixel included in the reconstructed frame from being applied across the virtual boundary defined in the reconstructed frame comprises: adding a zero offset to the value of the current pixel (e.g. par. 8: describing that the offset value used for the current pixel is set to zero).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Hsu in order to add a zero offset value to the current pixel. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows offset values to be determined based on the classification of each pixel to be filtered (Hsu, e.g. par. 8: describing that an offset value is used based on the determined classification of each pixel to be filtered).

Claims 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanhart et al. (US 2020/0120359) (hereinafter Hanhart) in view of Hanhart et al. (US 2020060120) (hereinafter Hanhart 2) as applied to claims 1, 11, and 16, respectively, above, and further in view of Guo et al. (US 2018/032225) (hereinafter Guo).

Regarding claims 1, 11, and 16, Hanhart and Hanhart 2 all of the limitations of claims 1, 11, and 16, respectively, as discussed above. Hanhart does not explicitly teach:
wherein blocking the SAO filtering operation of the current pixel included in the reconstructed frame from being applied across the virtual boundary defined in the reconstructed frame comprises: setting an edge type of the current pixel by a monotonic type.
Guo, however, teaches a video processing method and apparatus:
wherein blocking the SAO filtering operation of the current pixel included in the reconstructed frame from being applied across the virtual boundary defined in the reconstructed frame comprises: setting an edge type of the current pixel by a monotonic type (e.g. par. 4: describing that the edge type of the current pixel is set to monotonic).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Hanhart by adding the teachings of Guo in order to set an edge type of the current pixel to monotonic type. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the system to classify a to-be-filtered pixel such that the offset for all pixels classified as the same edge type a determined according to a lookup table (Guo, e.g. par. 4: describing that classification of each edge pixel to be filtered allows the system to determine an offset for the pixel according to a lookup table).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487